DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Amendments and Remarks filed on 07/08/2022
Claim 2 has been cancelled

Response to Arguments
Applicant's arguments and Amendments filed on 07/08/2022 have been fully considered.  In view of the Amendments filed, all objections and rejections have been withdrawn. 

Allowable Subject Matter
Claims 1, 3-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 19-20 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a lens actuating apparatus, or a periscopic photographing module or a photographing device as recited in “a housing and a holder, wherein the holder is accommodated in the housing, wherein the optical component is fastened to the holder, and wherein the optical component is configured to change a propagation direction of light; 
a plurality of elastic members, wherein all of the plurality of elastic members are connected between the housing and the holder, and are disposed at intervals around a light incident axis of the optical component to support the holder in the housing; and 
a translation motor and an axis-moving motor, wherein both the translation motor and the axis-moving motor are located between the housing and the holder, and wherein the translation motor and the axis-moving motor each comprise a fastening part and a movable part that moves relative to the fastening part; and wherein: 
one of the fastening part and the movable part of the translation motor is fastened to the holder, and the other of the fastening part and the movable part of the translation motor is fastened to the housing, and the translation motor is configured to drive the holder to move in a translation direction relative to the housing; and 
one of a driving part and the movable part of the axis-moving motor is fastened to the holder, and the other of the driving and the movable of the axis-moving motor is fastened to the housing, the axis-moving motor is configured to cooperate with the plurality of elastic members to drive the holder to rotate around a rotation axis relative to the housing, and the rotation axis is parallel to the translation direction or perpendicular to the translation direction;
wherein each of the elastic members is a two degree-of-freedom elastomer, wherein an elastic coefficient in a first direction is less than an elastic coefficient in a second direction or an elastic coefficient in a third direction, wherein the first direction, the second direction, and the third direction are respectively orthogonal, and wherein the translation direction of the holder is parallel to the first direciton” as combined with other limitations in claims 1 and 19-20. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        July 13, 2022